 

 

DOCUMENT
ELECTRONICALLY FILED .
DOC #:

DATE FILED: Py, “4 |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

LOUIS FLORES,
Plaintifé, i7-ev-0036 (JGK)
- against -
OPINION AND ORDER

 

UNITED STATES DEPARTMENT OF JUSTICE,

Defendant.

 

JOHN G. KOELTL, District Judge:

The pro se plaintiff, Louis Flores, claims that the
defendant, the United States Department of Justice, did not
sufficiently fulfill a request for information the plaintiff
filed under the Freedom of Information Act (“FOTIA”’), 5 U.S.C.

§ 552. The defendant has moved for summary judgment dismissing
the plaintiff’s claim. The defendant’s motion is granted.
I.

The standard for granting summary judgment is well
established. “The Court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

 

U.S. 317, 322-23 (1986); Gallo v. Prudential Residential Servs.,

 

Ltd. P’/ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “(T]he trial
court’s task at the summary judgment motion stage of the

litigation is carefully limited to discerning whether there are

 
any genuine issues of material fact to be tried, not to deciding
them. Its duty, in short, is confined at this point to issue-
finding; it does not extend to issue-resolution.” Gallo, 22 F.3d
at 1224. The moving party bears the initial burden of “informing
the district court of the basis for its motion” and identifying
the matter that “it believes demonstrate[s] the absence of a
genuine issue of material fact.” Celotex, 477 U.S. at 323. The
substantive law governing the case will identify those facts
which are material and “[o]nly disputes over facts that might
affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 

In determining whether summary judgment is appropriate, a
court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.

 

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Moreover,

 

courts liberally construe a pro se plaintiff's pleadings and
briefs and “interpret them to raise the strongest arguments that

they suggest.” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir.

 

1999) (quotation marks omitted). Summary judgment is improper if
there is any evidence in the record from any source from which a
reasonable inference could be drawn in favor of the nonmoving

party. See Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 37 (2d

Cir. 1994). If the moving party meets its burden, the nonmoving

 
party must produce evidence in the record and “may not rely
simply on conclusory statements or on contentions that the
affidavits supporting the motion are not credible.” Ying Jing

Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993); see

 

also Scotto v. Almenas, 143 F.3d 105, 114-15 (2d Cir. 1998).

 

“[T]he general rule in this Circuit is that in FOTIA
actions, agency affidavits alone will support a grant of summary

judgment.” Ferguson v. Fed, Bureau of Investigation, No.

 

89ev5071, 1995 WL 329307, at *2 (S.D.N.Y. June 1, 1995) (citing

Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir.

 

1994)), aff'd sub nom. Ferguson v. FBI, 83 F.3d 41 (2d Cir.

 

1996). “Affidavits submitted by an agency are ‘accorded a
presumption of good faith... .’” Carney, 19 F.3d at 812

(quoting Safecard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 [(D.c.

 

Cir. 1991)).
It.
A.

On April 25, 2016, the plaintiff filed a FOIA request for
four categories of records relating to speeches made by Preet
Bharara, then-United States Attorney for the Southern District
of New York:

(1) All records and information pertaining to dates,
times, hosts, locations, and other information
pertaining to speeches made by U.S. Attorney Bharara

since he commenced serving as U.S. Attorney for the
Southern District of New York;

 

 
(2} All records, complete recordings in any format
whatsoever (either digital or physical), complete
transcrip[t]s, and other information pertaining to
the complete speeches made by U.S. Attorney Bharara,
including any question and answer sessions, since he
commenced serving as U.S. Attorney for the Southern
District of New York;

(3} Ali records and information pertaining to the costs
. paid by the U.S. Attorney’s Office for U.S,
Attorney Bharara and his staff to travel to and attend
the appearances made outside of Manhattan, where U.S.
Attorney Bharara has delivered speeches, including,
but limited to,™) air fare, ground transportation,
hotel accom[mjodations, meals, entertainment, per
diem allowances, and all other costs incidental [to]
or associated with speeches made by U.S. Attorney.
Bharara; and

 

(4) All vrecords and information pertaining to the
policies, procedures, customs, traditions,
guidelines, or other instructions followed by staff
of the U.S. Attorney’s Office for the Southern
District of New York to record in any format
whatsoever (either digital or physical), transcribe,
and/or preserve any recordings and/or transcriptions
of the speeches made by U.S. Attorney Bharara since
he commenced serving as U.S. Attorney for the Southern
District of New York.

Francis Decl. Ex. A at 1, 4. The plaintiff requested expedited
processing and a fee waiver, claiming that “the information
requested is urgently needed in order to be disseminated to
inform the public about actual or alleged Federal Government
activity” and that he was a reporter. Id. at 4.

In a letter dated May 23, 2016, the Executive Office for
United States Attorneys (“EOUSA”’) provided the plaintiff with a

FOIA request number and informed the plaintiff that his request

 

1 The plaintiff presumably meant “including but not limited to.”

4

 
had been assigned to the “Complex track.”? Francis Decl. Ex. B.
In another letter with the same date, EOUSA informed the
plaintiff that his request for expedited processing was denied.
Francis Decl. Ex. C. EOUSA then submitted the plaintiff£’s
request for documents to the United States Attorney’s Office for
the Southern District of New York (“SDNY”), and SDNY began its
search for the requested records. Francis Decl. Wf 8.

In a letter dated August 15, 2016, EOUSA notified the
plaintiff that his fee waiver request was denied. Francis Decl.
Ex. E. On the same day, EOUSA issued a fee letter to the
plaintiff in which it assessed a fee of $1,120 for the search
time necessary to find the plaintiff's requested records.
Francis Decl. Ex. F. The plaintiff did not respond to the letter
or, as required, pay the $1,120 in advance, and therefore his
FOIA request was closed. See Francis Decl. 7 12, Ex. G. However,
the plaintiff appealed EOUSA’s denial of his fee-waiver request
to the Department of Justice’s Office of Information, which
remanded the plaintiff’s request to EOUSA. Francis Decl. Exs. H-
I. On April 12, 2017, KOUSA granted the plaintiff's fee-waiver
request on public interest grounds and stated that it would make
the material available to the plaintiff at no charge. Francis

Decl. Ex. J. The plaintiff’s FOIA case was reopened and SDNY’s

 

2 EOUSA assigns incoming requests to a simple, complex, or expedited
track. See Francis Decl. Ex. B.

 
search for the relevant records went forward. Francis Decl.
{@ iv.
B.

Government personnel took numerous actions to locate
records that were responsive to the plaintiff’s request. The
SDNY FOIA point of contact consulted with the SDNY Press Office
for the various relevant records in the Press Office's
possession, including written documents, demonstratives, and
video files. Hodge Decl. { 13. Moreover, the Associate U.5.
Attorney, who screens events where the U.S. Attorney is invited
to speak to ensure compliance with the Government's ethics rules
and other restrictions, searched various files and an internal
network to locate responsive material. Id. 7 14. SDNY personnel
also contacted EKOUSA to locate relevant “policies, procedures,
customs, traditions, guidelines, or other instructions” that
were provided to U.S. Attorney Bharara. Id. @ 1s. Additionally,
administrative assistants searched the network drives maintained
by or on behalf of U.S. Attorney Bharara at SDNY for further
responsive records. Id. 9 16. Finally, personnel in the SDNY
budget department used the department’s system to generate
reports setting forth information related to the plaintiff’s
request for records and information pertaining to the costs SDNY
paid for U.S. Attorney Bharara and his staff to travel for

appearances outside Manhattan. Id. @ 1’.

 

 
The defendant released the responsive records that it had
gathered to the piaintiff in three batches. FOUSA issued the
first release on April 27, 2017, “which included, among other
things, the prepared text of remarks, visual aids, photographs
of demonstratives, and other materials associated with speeches,
press conferences, testimony, and other public appearances by

Ff

U.S. Attorney Preet Bharara.” Francis Dec]. 9 17, Ex. K. These
records were released in full and not redacted. Francis Decl.

G 17. The records were released to the plaintiff initially ina
series of nine emails and, after the plaintiff informed the
defendant that he had not received all the emails, the SDNY FOTIA
point of contact sent the emails again and mailed the plaintiff
a DVD containing the records. Hodge Decl. 7 19.

EOUSA released the second batch of records to the plaintiff
on June 2, 2017. Francis Decl. @ 18, Ex. L. This release
included public records found in SDNY as well as additional
copies of records sent to the plaintiff in the first release.
Francis Decl. 7 18. The records in the second release were
contained on both a DVD and on a flash drive to address concerns
that the plaintiff relayed about being unable to use the DVD
sent with the first release of records. Hodge Decl. 7 20.

Between approximately June 3 and June 14, 2017, SDNY’s FOIA

point of contact provided EOUSA with around 1243 pages of

records for its review and release determinations. Francis Deci.

 
q 19. SDNY staff members also reviewed additional records not
provided to EOUSA. Id. EOUSA issued the third release of records
to the plaintiff on June 16, 2017. Id. This release contained
858 pages in full, 179 pages in part, and fifty-three videos in
full. Francis Decl. @@ 20, Ex. M. The release withheld 206 pages
in full. Id. A number of the pages withheld in full were
determined to be nonresponsive to the plaintiff’s request, and
other records and portions of records were withheld on the basis
of FOIA exemptions (b) (5) and (b) (6).? Francis Decl. 7 20. This
third release of records included, among other things,
additional documents that appeared to reflect the final
version of the prepared text of remarks given by U.S.
Attorney Bharara, transcripts of remarks given by U.S.
Attorney Bharara, videos of remarks and press
conferences given by U.S. Attorney Bharara, cost reports
responsive to [the plaintiff’s] FOIA request, email
correspondences and attachments thereto responsive to
[the plaintiff's] FOIA request, and records reflecting

policies and guidance relating to record retention by
U.S. Attorneys.

Id. The third release also included all records contained in the

first two releases. Hodge { 21. The records were sent to the

 

3 FOIA exemption (b) (5) refers to the Government’s ability to withhold

inter-agency or intra-agency memorandums or letters that would not
be available by law to a party other than an agency in litigation
with the agency, provided that the deliberative process privilege
shall not apply to records created 25 years or more before the date
on which the records were requested .

5 U.S.C. § 552{b) (5). FOTA exemption (b) (6) allows the withholding of

personnel and medical files and similar files the disclosure of
which would constitute a clearly unwarranted invasion of personal
privacy .

Id. § 552(b) (6).

 

 
plaintiff on an external hard drive and were also provided to
the plaintiff in hardcopy. Id. The plaintiff picked up the
hardcopy records from the USAO-SDNY. Id.*

The defendant filed a motion for summary judgment in this
case on January 31, 2018. The defendant submitted a Vaughn index?
as part of this filing that addressed the defendant’s
withholding of information from some of the responsive records
under the FOIA exemptions. See Dkt. No. 50, Ex. N. The plaintiff
requested that the Vaughn index be supplemented to include
additional information that would help him match the records in
the index with the records he received, and the defendant
complied. Francis Decl. @ 32, Ex. N. While the Vaughn index was
being revised, SDNY personnel identified approximately sixty-one
pages of records withheld in full or in part in the third
release of records that needed further review. Francis Decl.

q 32. The records were further reviewed and released to the
plaintiff, with some information withheld pursuant to FOTIA
exemptions (b) (5) and {(b) (6). Id, The plaintiff picked up a
flash drive containing these additional records and the revised
Vaughn index at SDNY during August 2018. Id. q@ 33. The plaintiff

requested another electronic copy of the additional records, and

 

4 The SDNY FOIA point of contact located one record wrongfuily withheld
in full while reviewing the final release. Francis Decl. 7 21. This record
was made available in part to the plaintiff on January 31, 2018. Id.

5 See Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).

9

 

 

 
the defendant made a second copy available for pick up. Id.

 

q 34.

In view of the plaintiff’s desire to settle this case, the
defendant withdrew its January 31, 2018 motion for summary
judgment in August 2018 without prejudice to renewal. See Dkt.
No. 68. The defendant then refiled its motion for summary
judgment on September 28, 2018. After the plaintiff filed his
opposition brief to this motion, the defendant voluntarily
undertook an additional search for records responsive to the
plaintiff's FOIA request. Dkt. No. 84. The SDNY records manager
searched SDNY’s storage space and located additional records,
twenty pages of which were deemed responsive, nonduplicative
records. Gelbke Decl. @@ 4-5. These records were then provided
to the plaintiff. Id. 7 9.

The defendant represents that, in total, it produced over
2,000 pages of documents to the plaintiff pursuant to his
request.

c.

The plaintiff offers several arguments in support of his

claim that the defendant has not responded sufficiently to his

FOIA request.® The plaintiff contends that records of three

 

6 The plaintiff also argues that the defendant did not expedite his FOIA
request properly. However, as explained below, the defendant has provided the
plaintiff with a complete response to his request. “A district court of the
United States shall not have jurisdiction to review an agency denial of
expedited processing of a request for records after the agency has provided a

id
particular speeches allegedly made by U.S. Attorney Bharara were
not contained in the defendant’s production: (1) a speech
delivered in Saratoga Springs, New York, at a New York Press
Association convention; (2) a speech made at John Jay College
for a Tina Brown event; and (3) a press conference conducted in
January 2015 regarding the prosecution of Sheidon Silver, the
longtime leader of the New York State Assembly. According to the
plaintiff, the fact that the defendant did not produce records
related to these speeches indicates that its search was
incomplete and executed in bad faith. The plaintiff also
contends that he requested notes related to, and incomplete
drafts of, speeches given by U.S. Attorney Bharara but that the
defendant has not produced such material.

The plaintiff next argues that the defendant’s Vaughn index
improperly refers to documents withheld as “nonresponsive”
without further explanation. The plaintiff adds that because the
defendant produced other nonresponsive documents, it must
produce these documents identified in the Vaughn index as
nonresponsive, as well as others. In addition, the plaintiff

contends in his sur-reply that the defendant withheld several

 

complete response to the request.” 5 U.S.C. § 552 (a) (6) (BE) (iv). In any event,
the plaintiff has not provided any facts demonstrating a “compelling need”
for the records — namely, that failure to obtain the records “could
reasonably be expected to pose an imminent threat to the life or physical
safety of an individual,” or that there was a particular “urgency to inform
the public concerning actual or alleged Federal Government activity.” id.

§ 552{a} (6) (B) (ii), (v).

11

 

 
documents or parts of documents pursuant to FOIA exemptions
(b) (5) and (b) (6) without a valid basis.

Moreover, the plaintiff argues that the defendant’s search
for records was inadequate because the declarations submitted in
support of the search do not indicate that “paper files” or the
“National Archives and Records Administration” (“NARA”) were
searched. The plaintiff also argues that the Court cannot rely
upon these declarations because the individuals who made the
declarations do not have personal knowledge of the defendant's
search and because the declarations do not describe the search
adequately.

Finally, the plaintiff argues that because the defendant
executed a voluntary search after it filed its motion for
summary judgment, and located additional responsive records, it
follows that the initial search was inadequate and conducted in
bad faith. The plaintiff adds that he has. not been provided with
an updated Vaughn index accounting for the records the defendant

provided after its voluntary search.?

 

7 The plaintiff also asserts that the defendant has a “pattern or
practice” of violating FOIA, which must be addressed at a “pattern or
practice hearing.” But the Second Circuit Court of Appeals “has not yet
recognized or articulated the inquiry relevant to a pattern or practice claim
in the FOIA context.” Pietrangelo v. U.S. Army, 334 F. App’x 358, 360 (2d
Cir. 2009). In any event, as explained below, the defendant’s response to the
FOIA request does not raise any concern that the defendant failed to comply
with FOIA.

 

12

 

 
Til.

“in order to prevail on a motion for summary judgment ina
FOIA case, the defending agency has the burden of showing that
its search was adequate and that any withheld documents fall
within an exemption to the FOIA.” Carney, 19 F.3d at 812 (citing
5 U.S.C. § 552(a) (4) (B)). To show that its search was
“adequate,” an agency must demonstrate that “the search was
reasonably calculated to discover the requested documents, not
whether it actually uncovered every document extant.” Grand

Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 489 (2d Cir. 1999)

 

(quotation marks omitted). “This standard does not demand
perfection, and thus failure to return all responsive documents
is not necessarily inconsistent with reasonableness ”
Adamowicz v. IRS, 552 F. Supp. 2d 355, 361 (S.D.N.¥. 2008). The
reasonableness of a search may be “established solely on the
basis of the Government’s relatively detailed, non-conclusory
affidavits that are submitted in good faith.” Id.
A.

The plaintiff challenges two declarations describing the
defendant's search under Federal Rule of Civil Procedure
56(c) (4) for lack of personal knowledge. The first declarant,
Tricia Francis, is an attorney-advisor for EOUSA and assigned to

the component of EOUSA that administers FOIA requests. Francis

Decl. 7 1. Her declaration thoroughly describes her myriad

13

 
responsibilities and expressly confirms her familiarity with the
procedures EOUSA followed in responding to the plaintiff’s
request. Id. (@ 2-3. Additionally, her declaration is more than
“relatively detailed” in its description of the search. See
Adamowicz, 552 F. Supp. 2d at 361. The second declarant, Darian
Hodge, is the FOIA point of contact in SDNY. See Hodge Decl.

q 1. His declaration also describes his responsibilities and
familiarity with SDNY’s procedures, id. V1 2-6, and sets out in
detail the procedures carried out pursuant to the plaintiff's
request. Although the declarants were not personally involved in
every part of the defendant’s search, the declarations
sufficiently establish the declarants’ personal knowledge of the

relevant FOIA procedures and the search, See Davis v. U.S. Dep’t

 

of Homeland Sec., No. llev203, 2013 WL 3288418, at *8 (E.D.N.Y.
June 27, 2013) (holding that a supervisory position, combined
with a thorough description of the search and familiarity with
relevant procedures, constitutes sufficient personal knowledge) ;

Willis v. U.S. Dep’t of Justice, 581 F. Supp. 2d 57, 66 (D.D.C.

 

2008) (stating that declarations “may be submitted by an
official who coordinated the search, and need not be from each
individual who participated in the search”).

fhe plaintiff next argues that because the defendant did
not produce records related to three particular speeches he

alleges were given by U.S. Attorney Bharara, the defendant’s

14

 
search was not adequate. The plaintiff adds that the Francis and
Hodge declarations are incomplete because they do not describe
searching for records of those speeches. However, the plaintiff
provides nothing other than his own speculation that records
relating to the three speeches exist, and such speculation
cannot rebut the validity of the declarations. SafeCard Servs.,
926 F.2d at 1200. Indeed, as to one of the three speeches - the
Saratoga Springs speech ~ Department of Justice personnel
indicated to the plaintiff before he filed this lawsuit that the
speech was not covered by the Department’s press and there was
no transcript of the speech. See Dkt. 2, Exs. A-C. Moreover, as
discussed in further detail below, there is no evidence that the
defendant conducted its search in bad faith such that the Court
could reasonably infer that records relating to the three
speeches exist and were improperly withheld. Thus, the

plaintiff's argument fails. See Miller v. U.5. Dep’t of State,

 

779 F.2d 1378, 1385 (8th Cir. 1985) (holding that an agency is
not required “to account for documents which the requester has
in some way identified if it has made a diligent search for
those documents in the places in which they might be expected to

be found”); see also Nat’l Inst. of Military Justice v. U.S.

 

Dep’t of Def., 404 F. Supp. 2d 325, 349 (D.D.C. 2005) (rejecting
a challenge to the adequacy of a search based on nonproduction

of documents referenced in produced documents where, as here, it

15

 

 
was “clear that the defendant’s search was reasonably designed
to discover all responsive documents”), aff'd, 512 F.3d 677
(D.C. Cir. 2008).

The plaintiff further argues that because the defendant

 

executed a voluntary search after filing its summary judgment

 

motion, and located additional responsive records, its initial
search was necessarily inadequate. But, if anything, the fact
that the defendant voluntarily undertook another search
highlights the defendant’s good faith in carrying out the

plaintiff’s request. See Meeropol v. Meese, 790 F.2d 942, 953

 

(p.c. Cir. 1986) (stating that “[aijt would be unreasonable to
expect even the most exhaustive search to uncover every
responsive file” and that “additional releases suggest a
stronger, rather than a weaker, basis for accepting the
integrity” of a search {quotation marks omitted)); Conti v. U.S.

Dep’t of Homeland Sec., No. 12cv5827, 2014 WL 1274517, at *15

 

(S.D.N.Y. Mar. 24, 2014) (same); see also Nat’l Inst. of

 

Military Justice, 404 F. Supp. 2d at 333-34 {holding that an
agency’s initially insufficient search did not demonstrate bad
faith where it conducted additional searches after the parties
discussed the specific type of documents the plaintiff sought).

Next, the plaintiff contends that the defendant’s search
was inadequate because the defendant did not search “paper

Files” and did not refer the plaintiff’s request to, or search,

16
NARA. The plaintiff does not specify which “paper files” were
not searched, and the Francis and Hodge declarations indicate
that the defendant conducted a comprehensive search that
included all places where responsive documents might be located.
See Francis Decl. 919 17-18; Hodge Decl. If 13-18. Moreover,
after the plaintiff filed his opposition papers to the
defendant’s summary judgment motion, the SDNY records manager
searched SDNY’s storage space for hardcopy records. Gelbke Decl.
q 4. The defendant also confirmed that no hardcopy records
relating to U.S. Attorney Bharara have been sent to NARA. Id.
{| 6. Additionally, the plaintiff does not cite any authority
that would require the defendant to refer his request to NARA,
and the defendant points out that the plaintiff could file a
FOIA request with NARA or search NARA’s website for the records
he seeks.

Finally, the plaintiff contends that the defendant failed
to produce notes related to, and incomplete drafts of, speeches
given by U.S. Attorney Bharara. The relevant portion of the
plaintiff’s request asks for:

All records, complete recordings in any format

whatsoever (either digital or physical), complete

transcrip[t]s, and other information pertaining to the
complete speeches made by U.5. Attorney Bharara,
including any question and answer sessions, since he

commenced serving as U.S. Attorney for the Southern
District of New York

17

 

 
Francis Decl. Ex. A at 4. The piaintiff claims that his request
for “all records . . . and other information pertaining to the
complete speeches” necessarily includes notes and other
information in incomplete form that relate to complete speeches,
and that such records were not produced.

The defendant explained at oral argument of this motion
that it did, in fact, search for notes related to, and
incomplete drafts of, complete speeches delivered by U.S.
Attorney Bharara. The defendant confirmed that it delivered all
guch records to the plaintiff; but it did not provide the
plaintiff with notes and drafts related to speeches that were
not given, because the plaintiff did not request those
materials. The defendant’s representation on this point is
consistent with the expansive search efforts detailed in the
declarations attached to the defendant’s motion and described
above.

Therefore, the Court concludes that the defendant did
search for and produce notes and other information in incomplete
form related to complete speeches given by U.S. Attorney
Bharara. Accordingly, the plaintiff’s argument fails.

B.

The plaintiff also argues, for the first time in his sur-

reply, that the defendant did not properly apply FOIA exemptions

(b} (5) and (b) (6) when withholding records or parts of records.

18

 

 
“Tt is well established . . . that a court should not ‘consider
arguments that are raised for the first time in a reply brief.’”
Mateo v. Bristow, No. 12cv5052, 2013 WL 3863865, at *8 (S.D.N.Y.

July 16, 2013) (quoting Clubside, Inc. v. Valentin, 468 F.3d

 

144, 159 n.5 (2d Cir. 2006)).

In any event, the piaintiff raises only one nonconciusory
point to support his argument: he did not request documents
concerning the “private, personal, medical, or personnel affairs
of any individuais,” and thus exemption (b) (6) cannot apply.
Pl.’s Sur-Reply at 3. But exemption fb) (6) is not so narrow. It
allows for the withholding of “personnel and medical files and
similar files the disclosure of which would constitute a clearly
unwarranted invasion of personal privacy.” 5 U.S.C. § 552 (b) (6)
(emphasis added). “[A] record is a ‘similar file’ if it contains
personal information identifiable to a particular person.” Cook

vy. Nat'l Archives & Records Admin., 758 F.3d 168, 175 (2d Cir.

 

2014). The defendant sufficiently explained why its withholdings
under exemption (b) (6) were justified, even if the withheld
documents or portions of documents did not concern personnel of
medical matters. See Francis Decl. 171 26-30, Ex. N.
Cc.
The plaintiff also raises two arguments related to the
Vaughn index the defendant provided in this case. First, the

plaintiff contends that the Vaughn index improperly refers to

19

 

 
some withheld documents as “nonresponsive” without further
explanation. Relatedly, the plaintiff adds that because the
defendant produced other nonresponsive documents, including
redundant documents, it must produce these documents identified
in the Vaughn index as nonresponsive, as well as others. Second,
the plaintiff argues that the defendant has failed to produce an
updated Vaughn index accounting for the records the defendant
provided after its voluntary search of SDNY’s storage space.

A Vaughn index “must adequately describe each withheld
document, state which exemption the agency claims for each
withheld document, and explain the exemption’s relevance.”

Johnson v. Exec. Office for U.S. Attorneys, 310 F.3d 771, 774

 

(D.C. Cir. 2002). “The purpose of a Vaughn index is to afford a
FOIA plaintiff an opportunity to decide which of the listed
documents it wants and to determine whether it believes it has a
basis to defeat the Government’s claim of a FOIA exemption.”
N.Y. Times Co. v. U.S. Dep’t of Justice, 762 F.3d 233, 237 (2d
Cir. 2014).

The plaintiff's first argument fails because aithough the
defendant need not have listed any records withheld as
nonresponsive in its Vaughn index, doing so does not require the

release of such records or any further justification of their

20

 

 
withholding.® Competitive Enter. Inst. v. U.S. Envtl. Prot.

 

Agency, 12 F. Supp. 3d 100, 114 (D.D.C. 2014). Moreover, the
plaintiff’s complaint that he has received redundant —- and
therefore nonresponsive -— copies of records is of no moment. The
fact that a responsive record is redundant does not render it
nonresponsive. And the allegedly redundant records likely stem
from the defendant’s attempt to accommodate the plaintiff’s
complaint that he could not access all the documents in the
first release of records, or the plaintiff's own request for
additional copies. Nothing in the record indicates that the
defendant carried out its responsiveness determinations

improperly, Leopold v. Cent. Intelligence Agency, 177 F. Supp.

 

3d 479, 489-90 (D.D.c. 2016), or that the defendant “pollut [ed]
the final sample with irrelevant documents” rendering its

production inadequate, Competitive Enter. Inst., 12 F. Supp. 3d

 

at 114.
The plaintiff’s second argument also fails. The defendant's

voluntary production of records - made after it provided the

 

8 At least one court of appeals has held that an agency cannot redact
some information for being nonresponsive when that information appears on an
otherwise responsive record. Am. Immigration Lawyers Ass'n v. Exec. Office
for Immigration Review, 830 #¥.3d 667, 679 (D.C. Cir. 2016). However, in this
case, the records listed as nonresponsive in the defendant’s Vaughn index
were withheld in full. The defendant explained at oral argument of this
motion that the records were listed as nonresponsive in the Vaughn index,
rather than removed from the index, because the records were withdrawn after
initially being included in the index, and removing them from the index would
cause gaps in the index’s numbering system.

 

 

21

 

 

 

 
plaintiff with the Vaughn index - did not involve any
withholdings based on a FOIA exemption. Therefore, it was
unnecessary to make any revisions to the Vaughn index that the
plaintiff possessed.

Iv.

Finally, the plaintiff purports to “renew[] his request for
an impartial judge” in his papers opposing the defendant’s
summary judgment motion. Opp. at 7-8; Pl.’s Sur-Reply at 11-12.
His initial motion for reassignment was denied by this Court,
Dkt. No. 30, and his appeal of that decision was dismissed for

lack of jurisdiction, Flores v. U.S. Dept. of Justice, No. 17-

 

3621, Dkt. No. 58 (2d Cir. Mar. 13, 2018). In his current
papers, the plaintiff has failed to renew his motion through any
acceptable procedural mechanism;? he cannot do so by summarily
requesting renewal of the motion in his papers opposing the
defendant's summary judgment motion. In any event,
“[c]lonsideration of a motion for recusal is committed to the
sound discretion of the district court, and there is a
substantial burden on the moving party to show that the judge is

not impartial.” Lamborn v. Dittmer, 726 F. Supp. 510, 514

 

(S.D.N.Y. 1989) (citations omitted). The plaintiff “must show a

true personal bias, and must allege specific facts and not mere

 

9 Indeed, it is not clear whether the plaintiff properly filed his
initial motion for reassignment. See Dkt. No. 34 at 9-10.

22

 

 

 
conclusions or generalities.” Sharkey v. J.P. Morgan Chase &
Co., 251 F. Supp. 3d 626, 630 (S.D.N.Y. 2017) (quotation marks
omitted). The plaintiff has not provided any evidence of
personal bias and no such bias exists. The request for
reassignment is denied.
CONCLUSION

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendant’s motion for summary judgment is granted,
and the plaintiff’s request for reassignment is denied. The
Clerk is directed to enter judgment dismissing this case with
prejudice. The Clerk is also directed to close all pending
motions and to close this case.
SO ORDERED.

Dated: New York, New York
August 1, 2019

Bo eck
iw John G. Koeltl

United States District Judge

 

23

 

 
